EXHIBIT 10.3


 
MEDIS TECHNOLOGIES LTD.
805 Third Avenue
New York, NY  10022






December 15, 2008




Israel Fisher
16 Yoni Netanyahu St.
Givat Shmuel 54423, Israel




Re:           Consulting Agreement


Dear Israel:


Medis Technologies Ltd., a Delaware corporation (the “Company”), wishes to
engage your services to render consultation and advisory services with respect
to the business and operations of the Company, on the following conditions (this
“Agreement”):
 
1.   Term.  The term shall be deemed to have commenced as of December 2, 2008
(the “Effective Date”) and shall be in effect until terminated by either party
upon 15 days prior written notice (the “Term”).
 
2.   Consulting Fee. In consideration of your agreement to provide the Services
(as defined below), the Company, through its Medis El Ltd. subsidiary (“Medis
El”), shall pay you for your services to be rendered pursuant to this Agreement
US$4,000 per month (the “Fee”), commencing as of the Effective Date. The Fee
shall be paid ratably until the end of the Term at such times as Medis El makes
payroll payments to its employees.
 
3.   Expenses.  In connection with the performance of Services, the Company
shall cause Medis El to reimburse you for all reasonable and necessary business
expenses that have been approved in advance by the Company in writing. In
connection with such expenses, you shall submit documentation substantiating
such expenses, e.g., receipts, and shall be reimbursed within fifteen (15)
business days of the Company’s receipt of an invoice together with such
substantiating documentation.
 
4.   Services.  You agree to furnish such consulting services and perform such
duties concerning the business and operations of the Company as the senior
executive officers of the Company, or their designees, may from time to time
direct (collectively, the “Services”). You further agree to perform the Services
in a diligent, prudent and professional manner.
 
5.   Independent Contractor.  You shall serve as an independent contractor of
the Company in providing the Services herein, and shall be responsible for
payment of all taxes on the payment of the Fee to you hereunder without
deduction for tax withholding. The Company shall not provide you with, nor shall
you be entitled to, any benefits of employment, including, without limitation,
health insurance, medical insurance, life insurance, disability insurance or
unemployment or workmen's compensation insurance. This letter agreement shall
not be construed to create between the Company, on the one hand, and you, on the
other hand, a relationship of principal or agent, joint venturers, co partners
or employer and employee, the existence of which is hereby expressly denied by
the Company and you. You are not an agent of the Company for any purpose
whatsoever and shall have no right or authority to bind the Company or create
any obligations, express or implied, on behalf of or in the name of the Company,
unless expressly authorized in writing to do so.
 

--------------------------------------------------------------------------------


6.   Confidentiality.  In connection with the Services, you may be provided with
confidential information concerning the Company (the “Confidential
Information”). In furnishing such information, the Company is relying on your
agreement to preserve the confidential nature of all such information, whether
furnished before, on or after the date of this Agreement. You may not disclose
the Confidential Information to any person or party without the prior written
consent of the Company, in its sole discretion. In the event that you become
compelled by law, rule or regulation, or legal or administrative process or
proceeding, to disclose any of the Confidential Information, you shall, to the
extent permitted by law, promptly provide the undersigned with written notice of
such disclosure so that the Company shall have the opportunity to seek a
protective order or other appropriate remedy. You agree to cooperate with the
Company in seeking such protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained, you shall
furnish only that portion of the Confidential Information which you are advised
by legal counsel is legally compelled, and you agree to use your collective
commercially reasonable efforts to continue to preserve the confidentiality of
the Confidential Information.
 
7.   Non-Disparagement.  During the Term and at all times thereafter, neither
you nor the Company shall defame, disparage, make negative statements about or
act in any manner that is intended to or does damage to the goodwill, business
or personal reputations of the other or any of your or its affiliates, or the
Company’s shareholders, officers, directors, managers, employees, consultants
and agents.
 
8.   Property Rights.  You acknowledge and agree that the Confidential
Information, discoveries, concepts, ideas, designs, methods, formulas, know-how,
techniques, or any improvements or enhancements thereon, whether patentable or
not, made, conceived or developed, in whole or in part, by you in the
performance of the Services under this Agreement (“Inventions”), are and shall
be the exclusive and valuable property of the Company or its affiliates, and you
shall neither have, nor claim to have, any right, title or interest therein or
thereto in such capacity. All opportunities relating to Inventions whether or
not involving third parties shall belong to and be carried out for the account
of the Company and its affiliates. Any and all Inventions shall be deemed work
specifically ordered or commissioned by the Company and each such work shall be
considered “work made for hire” within the meaning 17 U.S.C. §101 of the United
States Copyright Act and all rights to such work shall belong entirely to the
Company or its affiliates, as the case may be.
 
9.   Remedies.  You hereby acknowledge that the provisions of paragraphs 6, 7
and 8 are reasonable and necessary for the protection of the Company. You
further acknowledge that in the event you breach any of the provisions of this
Agreement or attempt to do so, the Company would be irreparably harmed.
Accordingly, you agree in advance to the granting of injunctive or other
equitable relief in favor of the Company without proof of actual damages. Such
injunctive or equitable relief will not be the exclusive remedy for a breach of
this Agreement, but will be in addition to all other remedies available at law
or in equity.
 
10.   Termination. Notwithstanding the notice provision described in paragraph 1
above, this Agreement may be promptly terminated at any time by the Company upon
your death, disability, failure to perform the Services or other breach of this
Agreement. In such an event, you agree to promptly return or destroy all
Confidential Information and other materials obtained in connection with the
Services. You shall be entitled to your Fee through the date of termination.
 

--------------------------------------------------------------------------------


11.   No Assignment. No party hereto shall be permitted to assign its rights or
obligations under this Agreement without the prior written consent of the other
party.
 
12.   Governing Law.  This Agreement shall be governed by the laws of the State
of New York, without regard to principles of conflicts of laws. In the event of
any litigation hereunder, each party hereto agrees to consent to the
non-exclusive jurisdiction of the courts of the State of New York and of the
United States located in the City of New York.  If it is found in a final
judgment by a court of competent jurisdiction that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.
 
13.   Successors and/or Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.
 
14.   Entire Agreement.  This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, of such parties
regarding the subject matter of this Agreement.
 
15.   No Modifications/Amendments. This Agreement may not be modified or amended
in any manner without the prior written consent of all the parties hereto.
 
16.   Counterparts/Facsimile. This Agreement may be executed and delivered in
counterparts, which taken together shall constitute one instrument, and may be
executed and delivered by facsimile and, as such, shall be treated as an
original.
 
Please sign where indicated below to confirm your agreement to all of the
foregoing provisions.




 

 
Very truly yours,


MEDIS TECHNOLOGIES LTD.




By:  /s/ Howard Weingrow

--------------------------------------------------------------------------------

Name:  Howard Weingrow
Title: Deputy Chairman and Executive Vice President




/s/ Israel Fisher

--------------------------------------------------------------------------------

Israel Fisher 

 

